Citation Nr: 0018778	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  98-01 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependents Education Assistance (DEA) 
benefits pursuant to Chapter 35, Title 38, United States 
Code.  

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to March 
1960 and from January 1961 to January 1966.  The veteran died 
on June 26, 1997; the appellant is his widow.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the appellant's claim for service 
connection for the cause of the veteran's death, entitlement 
to DEA benefits, and accrued benefits.  

The Board has determined that due process requires the issue 
of entitlement to accrued benefits to be remanded for further 
development and readjudication.  Therefore, the Board will 
only address the issues of entitlement to service connection 
for the cause of death and eligibility for DEA benefits in 
the body of this decision and reserve further comment on the 
remaining issue for the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran died in June 1997 at the age of 58 years.

2.  The certificate of death lists the cause of death as 
metastatic pancreatic cancer, due to (or as a consequence of) 
secondary liver metastasis.

3.  Prior to his death, the veteran was service connected for 
residuals of a duodenal ulcer including a subtotal 
gastrectomy, rated 20 percent; anxiety reaction, with 
depression, rated 10 percent; and noncompensably rated 
residuals of fracture, left 5th metacarpal and appendectomy 
scar.  

4.  The record contains no competent medical evidence that 
any of the veteran's service connected disabilities, or his 
gallbladder disorder, was either the principal cause of his 
death or a contributory cause of death.

5.  The record contains no competent evidence that the 
veteran had metastatic pancreatic cancer during active 
military service.

6.  The record contains no competent medical evidence of a 
nexus between the veteran's death from metastatic pancreatic 
cancer and any inservice disease or injury.

7.  Entitlement to service connection for cause of the 
veteran's death, eligibility to dependents' education 
assistance (DEA) benefits, and entitlement to accrued 
benefits was denied in an October 1997 rating decision.

8.  The appellant submitted a written notice of disagreement 
in November 1997 which the RO's denial of entitlement to 
service connection for cause of death and accrued benefits.  
The appellant did not include the issue of DEA benefits in 
the notice of disagreement.  

9.  The RO issued a statement of the case in January 1998, 
and a supplemental statement of the case in June 1998, 
pertaining to eligibility for Chapter 35 benefits.

10.  The appellant and her representative first indicated 
disagreement with the denial of Chapter 35 benefits in a 
personal hearing conducted in April 1998.

11.  The appellant made no further reference to these claims.

12.  The next reference to the claim for eligibility for 
Chapter 35 benefits is present in the informal hearing 
presentation prepared by the appellant's representative in 
January 1999.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 1110. 5107(a) (West 1991); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (1999).

2.  The appellant did not perfect a timely appeal with 
respect to eligibility to DEA benefits.  38 U.S.C.A. §§ 7105 
(West 1991& Supp. 1999); 38 C.F.R. § 20.200, 20.201, 20.302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for cause of death

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not require 
any type of special or written documentation, such as being 
recorded in an examination report, either contemporaneous to 
service or otherwise, for purposes of showing that the 
condition was observed during service or during the 
presumption period. Id. at 496-97.  However, medical evidence 
of noting is required to demonstrate a relationship between 
the present disability and the demonstrated continuity of 
symptomatology unless such a relationship is one as to which 
a lay person's observation is competent. Id. at 497.

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected or compensable disability.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either the 
principal, or primary, cause of death, or that it was a 
contributory cause of death.  38 C.F.R. § 3.312(a) (1999).  
For a service-connected disability to be the principal cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 C.F.R. § 3.312(b) (1999).

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c) (1999).  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it "contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death."  Id.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

A well-grounded claim for service connection for the cause of 
a veteran's death, therefore, is one which justifies a belief 
by a fair and impartial individual that it is plausible that 
the veteran's death was related to a disability incurred in 
or aggravated by service.

The death certificate shows that the veteran died in June 
1997 and that the immediate cause of death was metastatic 
pancreatic carcinoma to liver due to (or as a consequence of) 
secondary liver metastasis.  No other significant conditions 
contributing to death were listed on the death certification.  
No autopsy was performed.  At the time of the veteran's 
death, he was service-connected for duodenal ulcer with 
subtotal gastrectomy, rated as 20 percent disabling; anxiety 
reaction, with depression, rated 10 percent disabling.  He 
was also service-connected for two disabilities rated as 
noncompensable: residuals of fracture, left 5th metacarpal; 
and an appendectomy scar.

The Board of Veterans' Appeals (Board) notes that a review of 
the medical evidence of record does not show that the 
pancreatic carcinoma listed on the death certificate was 
incurred in or aggravated by service.  A review of the 
service medical records reveals no complaints, treatment, or 
diagnosis referable to pancreatic carcinoma.  Based on these 
medical records, the Board does not find that pancreatic 
carcinoma was incurred in service.  

Post service medical records indicate that the veteran was 
first shown to have a pancreatic mass by ultrasound in June 
1996; however a cat scan revealed only gallstones.  Following 
cholecystectomy in July 1996, the veteran was subsequently 
found to have pancreatic carcinoma in August 1996 while 
undergoing surgery for bile duct obstruction.  There is no 
clinical evidence or medical opinion in the claims folder as 
to the existence of any relationship between the veteran's 
prior service and later development of pancreatic carcinoma.  

For certain chronic diseases, including malignant tumors, the 
law provides a presumption of service connection if the 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101(3), 1112(a)(1) (West 1991); 38 C.F.R. §§ 
3.307, 3.309(a) (1999).  There is no medical evidence of any 
pancreatic carcinoma within one year of the veteran's 
separation from service or for many years thereafter.  

A VA medical opinion dated September 1997, indicated that 
there was no relationship between the veteran' cause of 
death, metastatic pancreatic carcinoma, and his service 
connected disabilities.  

August 1996 and December 1997 statements from D. A. Wilson, 
M.D., a surgeon, indicated that he had treated the veteran 
for cholelithiasis from June 28, 1996.  He had performed the 
cholecystectomy in July 1996 for cholelithiasis, and the 
pancreatoduodenectomy for pancreatic carcinoma in August 
1996.  Based on his observations during surgery and medical 
experience, it was his opinion that the residuals from the 
veteran's hemigastrectomy had caused the formation of the 
gallstones.  However, Dr. Wilson did not offer any comment or 
opinion as to a relationship between the veteran's service 
connected duodenal ulcer post hemigastrectomy and pancreatic 
carcinoma, the cause of the veteran's death.  Nor did Dr. 
Wilson link the allegedly service connected gallbladder 
condition to the veteran's pancreatic carcinoma.  

The Board finds that there is no medical evidence which links 
the veteran's pancreatic carcinoma, first noted in the record 
many years after service, to service.

The appellant contends that the veteran's service-connected 
disorders contributed to the veteran's death.  The Board 
finds that none of the veteran's service-connected disorders 
was the principal cause of death because none of the 
veteran's service-connected disorders was listed as an 
immediate cause of death on the death certificate.  The Board 
finds that none of the veteran's service-connected disorders, 
nor the allegedly service-connected cholelithiasis, was a 
contributory cause of death because the only evidence of 
record of an etiological relationship between the veteran's 
death and any of his service-connected disabilities is the 
appellant's contentions.  As noted above, for a service-
connected disability to constitute a contributory cause, it 
must be shown that it "contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (1999).  

The appellant's statements are insufficient support to well-
ground a contributory cause of death claim.  38 C.F.R. § 
3.312(c)(1) (1999).  Lay testimony alone cannot serve to link 
a disease to death.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  A review of the record does not show any 
competent medical evidence which supports the appellant's 
contentions and would satisfy the nexus requirement for the 
cause of the veteran's death.

As the appellant has not presented medical or competent 
evidence which would justify a belief by a fair and impartial 
individual that it is plausible the veteran's death was 
related to a disability incurred in service, her claim must 
be deemed not well grounded.  Whereas the Board has 
determined that the appellant's claim for service connection 
for the veteran's cause of death is not well grounded, VA has 
no further duty to assist the appellant in developing facts 
in support of that claim.  Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  The RO fulfilled its obligation under 
section 5103(a) in the statement of the case in which the 
appellant was informed that the reason her claim for the 
cause of the veteran's death had been denied was that the 
evidence did not show that the veteran's death was related to 
military service and that none of the service-connected 
disabilities were shown to have materially contributed to or 
hastened death.

As the appellant has not submitted the necessary medical 
opinion or other evidence in support of her claim, it must be 
considered not well grounded.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.312, 20.101 (1999).  Since this 
claim is not well grounded, it must, accordingly, be denied.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Boeck v. Brown, 6 
Vet. App. 14 (1993).


II.  Eligibility for DEA benefits

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of the mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).

Entitlement to service connection for the cause of the 
veteran's death, entitlement to accrued benefits, and 
eligibility for DEA benefits was denied in an October 1997 
rating decision and the appellant was afforded written notice 
of the denial of these three issues in October 1997.  In 
November 1997, the appellant submitted a written notice of 
disagreement (NOD) with the denial of entitlement to service 
connection for the veteran's cause of death, and entitlement 
to accrued benefits; she did not refer to the issue of DEA 
benefits in the NOD.  The RO issued a statement of the case 
in January 1998.  A VA Form 9, received from the appellant in 
February 1998 made no reference to any specific claim.  The 
appellant and her representative subsequently indicated 
disagreement with the denial of DEA benefits at the time of a 
personal hearing conducted in April 1998.  The RO issued a 
supplemental statement of the case in June 1998.  The 
appellant made no further reference to the claim of DEA 
benefits.  The next reference to such claim for DEA benefits 
is made in the informal hearing presentation prepared by the 
veteran's national service representative in January 1999.

In April 2000, the Board raised the issue of the timeliness 
of the substantive appeal for the claim of eligibility to 
Chapter 35 (DEA) benefits.  The appellant was informed of 
that matter by correspondence dated that month.  She was 
afforded 60 days to respond to that notice.  Additional 
arguments were offered by the appellant in a letter received 
by the Board in June 2000.  In essence, the appellant 
contended that during the relevant time period, she was under 
a great deal of stress caused by the denial of VA benefits, 
as well as dealing with the foreclosure on her home.  
Subsequent to the loss of her home in foreclosure, she moved 
several times.  She argued that she had intended to appeal 
the denial of VA benefits and had relied upon her 
representative during this time period to represent her 
interests in this regard.  

In view of the foregoing, the Board concludes that a 
substantive appeal pertaining to the issues of entitlement to 
eligibility for DEA (chapter 35) benefits was not filed in a 
timely manner.


ORDER

Service connection for the cause of the veteran's death is 
denied.

The appellant did not perfect a timely appeal with respect to 
the issue of eligibility for DEA (Chapter 35) benefits.  The 
appeal as to this issue is dismissed.


REMAND

Upon the death of a veteran, periodic benefits to which he or 
she was entitled on the basis of evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years, may be paid to the living person first listed as 
follows: (1) his or her spouse, (2) his or her children (in 
equal shares) (3) his or her dependent parents (in equal 
shares).  38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.1000 (1999).

Review of the claims folder reveals that the veteran had two 
pending claims at the time of his death:  (1) entitlement to 
service connection for a gallbladder condition claimed as 
secondary to the veteran's service-connected duodenal ulcer, 
submitted by the veteran in June 1997, with a statement from 
his treating physician, Dr. Dennis Wilson, M.D.; and (2) 
entitlement to an increased evaluation for service-connected 
duodenal ulcer with subtotal gastrectomy submitted by the 
veteran in July 1996.  The Board notes that the RO has only 
addressed the increased rating issue in its supplemental 
statement of the case issued in June 1998.

It also appears that the veteran had received treatment for 
his service-connected ulcer disability at a VA medical 
facility during the last two years of his life.  Clinical 
records documenting VA treatment are constructively part of 
the record as of the time of their creation.  The veteran 
himself submitted some of these records prior to his death; 
however, it does not appear that the RO ever attempted to 
obtain complete copies of the veteran's VA medical records 
for this time period.  Since this is the case these records 
must be obtained prior to further appellate consideration of 
the appellant's claim.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should obtain copies of all 
clinical records documenting outpatient 
treatment of the veteran's ulcer 
disability at VA medical facilities from 
January 1995 to his death in June 1997.  
All records obtained should be associated 
with the claims folder.

2.  Then, the RO should reconsider the 
appellant's claim for accrued benefits, 
to include secondary service connection 
for a gallbladder condition.  If the 
benefit sought is not allowed, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for its 
further appellate consideration, if 
otherwise appropriate.

No action is required of the appellant unless she is so 
informed by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals


 



